Citation Nr: 0321686	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound of the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In a March 2001 decision, the Board referred the issue of 
entitlement to service connection for a skin condition of the 
face as a result of Agent Orange exposure to the RO for 
appropriate action.  However, it does not appear that the RO 
has adjudicated this claim.  As a result, the Board again 
requests that the RO adjudicate this claim.  

In September 2002, the Board requested additional development 
with respect to the veteran's service connection claim, to 
include an additional VA examination.  The requested 
development has been completed and the case is presented to 
the Board for final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Competent medical evidence of record establishes that it 
is at least as likely as not that the veteran has a scar of 
the posterior neck as a result of a shrapnel injury during 
active service in Vietnam. 


CONCLUSION OF LAW

A scar of the posterior neck as a residual of a shell 
fragment wound to the neck was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)).  VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of all information and 
medical and/or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In light of the decision below 
to award service connection for a shell fragment wound scar 
of the neck, further development with regard to VA's duty to 
notify and assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In light of the award of entitlement to service 
connection for a shell fragment wound scar of the posterior 
neck herein, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

Factual Background

The veteran contends, in essence, that he has a scar on the 
back of his neck a result of a shrapnel wound to that area 
during a Viet Cong rocket attack at Phuoc Binh, Vietnam.  The 
veteran maintains that he is unable to remember the exact 
date of the attack.  He indicates that he was assigned to 
Company C of the 228th Air Cav Bn, that their mission 
consisted primarily of logistical and fire support of ground 
operations, and that his assigned duties included door gunner 
(M-60 machine gun) on U-H1 helicopters.

Service medical records, to include a February 1970 service 
discharge examination report are negative for any clinical 
evidence of a shrapnel wound to the back of the neck, to 
include a scar.

Service personnel records show that the veteran was in 
Vietnam from March 2, 1969 to February 20, 1970, that he was 
assigned to the "228th Avn Bn 1st Air Cav," that his 
principal duty was unit and organization supply specialist, 
and that he was awarded the Vietnam Service Medal, Vietnam 
Campaign Medal, National Defense Service Medal, Republic of 
Vietnam Campaign Medal with 60 Device, Army Campaign Medal 
and the Vietnam Cross of Gallantry with Palm.  In contrast to 
service personnel qualifications records, the veteran's DD 
214 reflects he was awarded the Army "Commendation" Medal.  
The veteran denied having received the Purple Heart Medal.   
The veteran's DD 214 also reflects that his military 
occupational specialty was armorer.

Post-service VA and private treatment reports, dating from 
September 1998 to June 2003, reflect that the veteran gave a 
history with respect to his scar of the back of the neck, 
which is consistent with that previously reported in this 
decision.  When examined by VA in April 2003, the examiner 
reported that he had reviewed the veteran's claims file.  The 
veteran reported that he had been "grazed" by shrapnel in 
the posterior area of the neck during active duty in Vietnam 
in 1969.  He was unable to specify the exact date.  The 
veteran related that he did not seek medical treatment for 
the shrapnel wound and that he did not have any retained 
fragments of shrapnel in the neck.  He related that the wound 
had healed adequately and without any problems.  The veteran 
denied having any pain, swelling or difficulty with range of 
motion of the neck.  The examiner indicated that there was a 
well-healed scar at or below the collar line on the back, 
which was not grossly noticeable or disfiguring in any way.  
A physical evaluation of the veteran revealed a horizontal 
scar, which was four centimeters in length at approximately 
the C5 level, which measured no more that 1-2 millimeters in 
width, and was not raised or depressed.  There was no foreign 
body palpable and no evidence of any subcutaneous tissue 
loss.  A diagnosis of a well-healed scar of the posterior 
neck, reportedly due to shrapnel injury in Vietnam was 
recorded.  The examiner indicated that there was no 
documentation in the service medical record, as the veteran 
stated that he had not sought any treatment.  The examiner 
concluded that, based on the history as reported by the 
veteran, it was his opinion that the scar was more likely 
than not secondly to shrapnel injury as stated.    

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

After a review of the total evidence of record, the Board is 
of the opinion that service connection for a scar of the 
posterior neck as a residual of a shell fragment wound to the 
neck is warranted.  In reaching the foregoing conclusion, the 
Board notes that the veteran has consistently maintained that 
he sustained a shrapnel wound to the back of his neck as a 
result of a Viet Cong rocket attack during service in 
Vietnam.  Service personnel records reflect that the veteran 
served in Vietnam and he has a reported military occupational 
specialty of armorer.  Such is consistent with his 
contentions.  The post-service medical evidence of record 
reflects that the veteran has a scar to the posterior neck.  
When examined by VA in April 2003, the examiner concluded, 
after a through review of the medical evidence of record and 
physical evaluation of the veteran, that the appellant's scar 
of the posterior neck was more likely than not secondary to a 
shrapnel injury as stated by the veteran.  There is no 
competent (medical) opinion to the contrary.  The reported 
neck shrapnel injury is consistent with the demonstrated 
circumstances of the veteran's service.  Therefore, the Board 
concludes that, with resolution of doubt in the veteran's 
favor, the evidence supports service connection for a scar of 
the posterior neck as a residual of a shell fragment wound to 
the neck. 




ORDER

Service connection for a scar of the posterior neck as a 
residual of a shell fragment wound to the neck is warranted.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

